UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6205


KELVIN GOULD,

                Petitioner - Appellant,

          v.

CITY OF NE; JEFFREY COLE ROUNTREE, Attorney; TYRONE C.
JOHNSON, Attorney; ARTISHA K. TODD, Assistant Commonwealth’s
Attorney,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00571-JBF-JEB)


Submitted:   July 22, 2010                 Decided:    July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin Gould, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kelvin    Gould    seeks    to   appeal    the    district        court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                      In his

petition, Gould claimed that he had been in custody for three

years   awaiting    trial    on   several     charges      and   his    continued

detention pending resolution of those charges entitled him to

habeas relief.      Gould was convicted of the state charges while

this appeal was pending.          Therefore, we dismiss the appeal as

moot.   We also deny all of Gould’s pending motions including:

the motion for transcripts at government expense; the motion to

withdraw/relieve/substitute        counsel;    the   motion      for   appeal     of

final   judgment;    and    the   motion    for   “Faretta”      hearing.        We

dispense   with     oral    argument    because      the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       2